Citation Nr: 0504868	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  04-31 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claims for entitlement to service 
connection for residuals of a stroke, poor circulation, 
blindness of the left eye, a heart disability to include 
angina, and a lung disorder.  

2.  Entitlement to service connection for the residuals of a 
right ankle and right leg injury.

3.  Entitlement to service connection for the residuals of a 
chest injury.

4.  Entitlement to service connection for the residuals of a 
jaw injury.

5.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

6.  Entitlement to a compensable evaluation for plantar 
fasciitis of the right foot.



REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran's DD Form 214 shows active military service from 
June 1977 to August 1985, and twelve years, nine months, and 
fifteen days of prior active service.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of December 2001 and 
September 2003 of the Department of Veterans Affairs (VA) 
Regional Office in Atlanta, Georgia.

With respect to the all of the issues on the title page of 
this action not including entitlement to an evaluation in 
excess of 50 percent for PTSD, the RO denied entitlement to 
the benefits in a December 2001 rating decision.  Following 
the issuance of that rating decision, the RO received 
correspondence from the veteran in January 2002 that may be 
construed as a notice of disagreement (NOD).  The Untied 
States Court of Appeals for Veterans Claims (Court) has held 
that where the Board finds a notice of disagreement has been 
submitted from a matter(s) that has (have) not been addressed 
in a statement of the case, the issue(s) should be remanded 
to the RO for appropriate action.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  As of this date, and as noted below, the 
veteran has not been sent a statement of the case with 
respect to these issues, and the remand action below 
addresses this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

The veteran has requested that he be allowed to provide 
testimony before a Veterans Law Judge at the RO (Travel Board 
hearing) concerning his appeal.  This request was submitted 
in December 2004.  Because the veteran has not yet had the 
opportunity to present said testimony in accordance with 38 
C.F.R. 20.700 (2004), the claims are remanded to the RO for 
this purpose.

Also, the Board finds the veteran has submitted a notice of 
disagreement with respect to the issues as explained in the 
Introduction.  As a timely notice of disagreement has been 
filed, the Board's jurisdiction has been triggered and these 
issues must be REMANDED so that the RO can provide a 
statement of the case on the underlying claims that 
adequately notifies the veteran of the action necessary to 
perfect an appeal.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  Appropriate action should be taken by 
the RO, in accordance with the veteran's 
request to schedule the veteran for a 
personal hearing before a Veterans Law 
Judge at the RO.  The RO is hereby put on 
notice that the veteran would like to 
have a Travel board in the state of 
Kentucky.  All correspondence pertaining 
to this matter should be associated with 
the claims folder.

2.  The RO should issue a statement of 
the case as to the issues noted above.  
The veteran should be apprised of his 
right to submit a substantive appeal and 
to have his claims reviewed by the Board.  
The RO should allow the veteran and his 
accredited representative the requisite 
period of time for a response.

Thereafter, if otherwise in order, the claims file should be 
returned to the Board for appellate review.  The Board 
intimates no opinion as to the outcome of this case.  No 
action by the veteran is required until he is so informed.  
The purposes of this REMAND are to schedule a Travel Board 
hearing and to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



